
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2020
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2009
			 Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the High-Performance Computing Act
		  of 1991 to authorize activities for support of networking and information
		  technology research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Networking and Information Technology
			 Research and Development Act of 2009.
		2.Program planning
			 and coordination
			(a)Periodic
			 reviewsSection 101 of the High-Performance Computing Act of 1991
			 (15 U.S.C. 5511) is amended by adding at the end the following new
			 subsection:
				
					(d)Periodic
				reviewsThe agencies
				identified in subsection (a)(3)(B) shall—
						(1)periodically assess the contents and
				funding levels of the Program Component Areas and restructure the Program when
				warranted, taking into consideration any relevant recommendations of the
				advisory committee established under subsection (b); and
						(2)ensure that the
				Program includes large-scale, long-term, interdisciplinary research and
				development activities, including activities described in section
				104.
						.
			(b)Development of
			 strategic planSection 101 of such Act (15 U.S.C. 5511) is
			 amended further by adding after subsection (d), as added by subsection (a) of
			 this Act, the following new subsection:
				
					(e)Strategic
				plan
						(1)In
				generalThe agencies identified in subsection (a)(3)(B), working
				through the National Science and Technology Council and with the assistance of
				the National Coordination Office established under section 102, shall develop,
				within 12 months after the date of enactment of the
				Networking and Information Technology
				Research and Development Act of 2009, and update every 3 years
				thereafter, a 5-year strategic plan to guide the activities described under
				subsection (a)(1).
						(2)ContentsThe
				strategic plan shall specify near-term and long-term objectives for the
				Program, the anticipated time frame for achieving the near-term objectives, the
				metrics to be used for assessing progress toward the objectives, and how the
				Program will—
							(A)foster the
				transfer of research and development results into new technologies and
				applications for the benefit of society, including through cooperation and
				collaborations with networking and information technology research,
				development, and technology transition initiatives supported by the
				States;
							(B)encourage and support mechanisms for
				interdisciplinary research and development in networking and information
				technology, including through collaborations across agencies, across Program
				Component Areas, with industry, with Federal laboratories (as defined in
				section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
				3703)), and with international organizations;
							(C)address long-term
				challenges of national importance for which solutions require large-scale,
				long-term, interdisciplinary research and development;
							(D)place emphasis on
				innovative and high-risk projects having the potential for substantial societal
				returns on the research investment;
							(E)strengthen all
				levels of networking and information technology education and training programs
				to ensure an adequate, well-trained workforce; and
							(F)attract more women and underrepresented
				minorities to pursue postsecondary degrees in networking and information
				technology.
							(3)National research
				infrastructureThe strategic plan developed in accordance with
				paragraph (1) shall be accompanied by milestones and roadmaps for establishing
				and maintaining the national research infrastructure required to support the
				Program, including the roadmap required by subsection (a)(2)(E).
						(4)RecommendationsThe
				entities involved in developing the strategic plan under paragraph (1) shall
				take into consideration the recommendations—
							(A)of the advisory committee established
				under subsection (b); and
							(B)of the stakeholders whose input was
				solicited by the National Coordination Office, as required under section
				102(b)(3).
							(5)Report to
				CongressThe Director of the National Coordination Office shall
				transmit the strategic plan required under paragraph (1) to the advisory
				committee, the Committee on Commerce, Science, and Transportation of the
				Senate, and the Committee on Science and Technology of the House of
				Representatives.
						.
			(c)Additional
			 responsibilities of directorSection 101(a)(2) of such Act (15
			 U.S.C. 5511(a)(2)) is amended—
				(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
				(2)by inserting after
			 subparagraph (D) the following new subparagraph:
					
						(E)encourage and
				monitor the efforts of the agencies participating in the Program to allocate
				the level of resources and management attention necessary to ensure that the
				strategic plan under subsection (e) is developed and executed effectively and
				that the objectives of the Program are
				met;
						.
				(d)Advisory
			 committeeSection 101(b)(1) of such Act (15 U.S.C. 5511(b)(1)) is
			 amended by inserting after an advisory committee on high-performance
			 computing, the following: in which the co-chairs shall be
			 members of the President’s Council of Advisors on Science and Technology and
			 with the remainder of the committee.
			(e)ReportSection
			 101(a)(3) of such Act (15 U.S.C. 5511(a)(3)) is amended—
				(1)in subparagraph
			 (C)—
					(A)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
					(B)by striking each Program Component
			 Area; and inserting each Program Component Area and research
			 area supported in accordance with section 104;;
					(2)in subparagraph
			 (D)—
					(A)by striking each Program Component
			 Area, and inserting each Program Component Area and research
			 area supported in accordance with section 104,;
					(B)by striking
			 is submitted, and inserting is submitted, the levels for
			 the previous fiscal year,; and
					(C)by striking
			 and after the semicolon;
					(3)by redesignating
			 subparagraph (E) as subparagraph (G); and
				(4)by inserting after
			 subparagraph (D) the following new subparagraphs:
					
						(E)include a description of how the objectives
				for each Program Component Area, and the objectives for activities that involve
				multiple Program Component Areas, relate to the objectives of the Program
				identified in the strategic plan required under subsection (e);
						(F)include—
							(i)a
				description of the funding required by the National Coordination Office to
				perform the functions specified under section 102(b) for the next fiscal year
				by category of activity;
							(ii)a
				description of the funding required by such Office to perform the functions
				specified under section 102(b) for the current fiscal year by category of
				activity; and
							(iii)the amount of
				funding provided for such Office for the current fiscal year by each agency
				participating in the Program;
				and
							.
				(f)DefinitionSection
			 4 of such Act (15 U.S.C. 5503) is amended—
				(1)by redesignating
			 paragraphs (1) through (7) as paragraphs (2) through (8), respectively;
				(2)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
					
						(1)cyber-physical
				systems means physical or engineered systems whose networking and
				information technology functions and physical elements are deeply integrated
				and are actively connected to the physical world through sensors, actuators, or
				other means to perform monitoring and control
				functions;
						;
				(3)in paragraph (4), as so
			 redesignated—
					(A)by striking
			 “high-performance computing” and inserting “networking and information
			 technology”; and
					(B)by striking
			 “supercomputer” and inserting “high-end computing”;
					(4)in paragraph (6), as so redesignated, by
			 striking network referred to as and all that follows through the
			 semicolon and inserting network, including advanced computer networks of
			 Federal agencies and departments;; and
				(5)in paragraph (7),
			 as so redesignated, by striking National High-Performance Computing
			 Program and inserting networking and information technology
			 research and development program.
				3.Large-scale
			 research in areas of national importanceTitle I of such Act (15 U.S.C. 5511) is
			 amended by adding at the end the following new section:
			
				104.Large-scale
				research in areas of national importance
					(a)In
				generalThe Program shall encourage agencies identified in
				section 101(a)(3)(B) to support large-scale, long-term, interdisciplinary
				research and development activities in networking and information technology
				directed toward application areas that have the potential for significant
				contributions to national economic competitiveness and for other significant
				societal benefits. Such activities, ranging from basic research to the
				demonstration of technical solutions, shall be designed to advance the
				development of research discoveries. The advisory committee established under
				section 101(b) shall make recommendations to the Program for candidate research
				and development areas for support under this section.
					(b)Characteristics
						(1)In
				generalResearch and development activities under this section
				shall—
							(A)include projects
				selected on the basis of applications for support through a competitive,
				merit-based process;
							(B)involve
				collaborations among researchers in institutions of higher education and
				industry, and may involve nonprofit research institutions and Federal
				laboratories, as appropriate;
							(C)when possible,
				leverage Federal investments through collaboration with related State
				initiatives; and
							(D)include a plan for
				fostering the transfer of research discoveries and the results of technology
				demonstration activities, including from institutions of higher education and
				Federal laboratories, to industry for commercial development.
							(2)Cost-sharingIn
				selecting applications for support, the agencies shall give special
				consideration to projects that include cost sharing from non-Federal
				sources.
						(3)Agency
				collaborationIf 2 or more agencies identified in section
				101(a)(3)(B), or other appropriate agencies, are working on large-scale
				research and development activities in the same area of national importance,
				then such agencies shall strive to collaborate through joint solicitation and
				selection of applications for support and subsequent funding of
				projects.
						(4)Interdisciplinary
				research centersResearch and development activities under this
				section may be supported through interdisciplinary research centers that are
				organized to investigate basic research questions and carry out technology
				demonstration activities in areas described in subsection (a). Research may be
				carried out through existing interdisciplinary centers, including those
				authorized under section 7024(b)(2) of the America COMPETES Act (Public Law
				110–69; 42 U.S.C.
				1862o–10).
						.
		4.Cyber-physical
			 systems and information management
			(a)Additional
			 Program characteristicsSection 101(a)(1) of such Act (15 U.S.C.
			 5511(a)(1)) is amended—
				(1)in subparagraph
			 (H), by striking and after the semicolon;
				(2)in subparagraph
			 (I), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new subparagraphs:
					
						(J)provide for increased understanding of the
				scientific principles of cyber-physical systems and improve the methods
				available for the design, development, and operation of cyber-physical systems
				that are characterized by high reliability, safety, and security; and
						(K)provide for
				research and development on human-computer interactions, visualization, and
				information
				management.
						.
				(b)Task
			 forceTitle I of such Act (15
			 U.S.C. 5511) is amended further by adding after section 104, as added by
			 section 3, the following new section:
				
					105.University/Industry
				Task force
						(a)EstablishmentNot later than 180 days after the date of
				enactment of the Networking and Information
				Technology Research and Development Act of 2009, the Director of
				the National Coordination Office established under section 102 shall convene a
				task force to explore mechanisms for carrying out collaborative research and
				development activities for cyber-physical systems, including the related
				technologies required to enable these systems, through a consortium or other
				appropriate entity with participants from institutions of higher education,
				Federal laboratories, and industry.
						(b)FunctionsThe
				task force shall—
							(1)develop options
				for a collaborative model and an organizational structure for such entity under
				which the joint research and development activities could be planned, managed,
				and conducted effectively, including mechanisms for the allocation of resources
				among the participants in such entity for support of such activities;
							(2)propose a process
				for developing a research and development agenda for such entity, including
				objectives and milestones;
							(3)define the roles
				and responsibilities for the participants from institutions of higher
				education, Federal laboratories, and industry in such entity;
							(4)propose guidelines
				for assigning intellectual property rights and for the transfer of research
				results to the private sector; and
							(5)make
				recommendations for how such entity could be funded from Federal, State, and
				non-governmental sources.
							(c)CompositionIn
				establishing the task force under subsection (a), the Director of the National
				Coordination Office shall appoint an equal number of individuals from
				institutions of higher education and from industry with knowledge and expertise
				in cyber-physical systems, of which 2 may be selected from Federal
				laboratories.
						(d)ReportNot
				later than 1 year after the date of enactment of the
				Networking and Information Technology
				Research and Development Act of 2009, the Director of the
				National Coordination Office shall transmit to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Science and
				Technology of the House of Representatives a report describing the findings and
				recommendations of the task
				force.
						.
			5.National
			 Coordination OfficeSection
			 102 of such Act (15 U.S.C. 5512) is amended to read as follows:
			
				102.National
				Coordination Office
					(a)EstablishmentThe Director shall establish a National
				Coordination Office with a Director and full-time staff.
					(b)FunctionsThe
				National Coordination Office shall—
						(1)provide technical
				and administrative support to—
							(A)the agencies
				participating in planning and implementing the Program, including such support
				as needed in the development of the strategic plan under section 101(e);
				and
							(B)the advisory
				committee established under section 101(b);
							(2)serve as the
				primary point of contact on Federal networking and information technology
				activities for government organizations, academia, industry, professional
				societies, State computing and networking technology programs, interested
				citizen groups, and others to exchange technical and programmatic
				information;
						(3)solicit input and
				recommendations from a wide range of stakeholders during the development of
				each strategic plan required under section 101(e) through the convening of at
				least 1 workshop with invitees from academia, industry, Federal laboratories,
				and other relevant organizations and institutions;
						(4)conduct public
				outreach, including the dissemination of findings and recommendations of the
				advisory committee, as appropriate; and
						(5)promote access to
				and early application of the technologies, innovations, and expertise derived
				from Program activities to agency missions and systems across the Federal
				Government and to United States industry.
						(c)Source of
				funding
						(1)In
				generalThe operation of the National Coordination Office shall
				be supported by funds from each agency participating in the Program.
						(2)SpecificationsThe
				portion of the total budget of such Office that is provided by each agency for
				each fiscal year shall be in the same proportion as each such agency’s share of
				the total budget for the Program for the previous fiscal year, as specified in
				the report required under section
				101(a)(3).
						.
		6.Improving
			 networking and information technology educationSection 201(a) of such Act (15 U.S.C.
			 5521(a)) is amended—
			(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)the National Science Foundation shall use
				its existing programs, in collaboration with other agencies, as appropriate, to
				improve the teaching and learning of networking and information technology at
				all levels of education and to increase participation in networking and
				information technology fields, including by women and underrepresented
				minorities;
					.
			7.Conforming and
			 technical amendments
			(a)Section
			 3Section 3 of such Act (15
			 U.S.C. 5502) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking high-performance computing
			 and inserting networking and information technology;
				(2)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking high-performance computing and
			 inserting networking and information technology;
				(3)in subparagraphs (A) and (F) of paragraph
			 (1), by striking high-performance computing each place it
			 appears and inserting networking and information technology;
			 and
				(4)in paragraph (2)—
					(A)by striking
			 high-performance computing and and inserting networking
			 and information technology and; and
					(B)by striking high-performance
			 computing network and inserting networking and information
			 technology.
					(b)Title
			 IThe heading of title I of such Act (15 U.S.C. 5511) is amended
			 by striking High-Performance
			 Computing and inserting Networking and Information
			 Technology.
			(c)Section
			 101Section 101 of such Act (15 U.S.C. 5511) is amended—
				(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information Technology Research and
			 Development;
				(2)in subsection
			 (a)—
					(A)in the subsection
			 heading, by striking National High-Performance Computing and
			 inserting Networking and
			 Information Technology Research and
			 Development;
					(B)in paragraph (1)
			 of such subsection—
						(i)in
			 the matter preceding subparagraph (A), by striking National
			 High-Performance Computing Program and inserting networking and
			 information technology research and development program;
						(ii)in
			 subparagraph (A), by striking high-performance computing, including
			 networking and inserting networking and information
			 technology; and
						(iii)in
			 subparagraphs (B), (C), and (G), by striking high-performance
			 each place it appears and inserting high-end; and
						(C)in paragraph (2)
			 of such subsection—
						(i)in
			 subparagraphs (A) and (C)—
							(I)by striking
			 high-performance computing each place it appears and inserting
			 networking and information technology; and
							(II)by striking
			 development, networking, each place it appears and inserting
			 development,; and
							(ii)in
			 subparagraphs (F) and (G), as redesignated by section 2(c)(1) of this Act, by
			 striking high-performance each place it appears and inserting
			 high-end;
						(3)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking
			 high-performance computing both places it appears and inserting
			 networking and information technology; and
				(4)in subsection (c)(1)(A), by striking
			 high-performance computing and inserting networking and
			 information technology.
				(d)Section
			 201Section 201(a)(1) of such
			 Act (15 U.S.C. 5521(a)(1)) is amended by striking high-performance
			 computing and all that follows through networking; and
			 inserting networking and information research and
			 development;.
			(e)Section
			 202Section 202(a) of such
			 Act (15 U.S.C. 5522(a)) is amended by striking high-performance
			 computing and inserting networking and information
			 technology.
			(f)Section
			 203Section 203(a)(1) of such
			 Act (15 U.S.C. 5523(a)(1)) is amended by striking high-performance
			 computing and networking and inserting networking and
			 information technology.
			(g)Section
			 204Section 204(a)(1) of such Act (15 U.S.C. 5524(a)(1)) is
			 amended—
				(1)in subparagraph (A), by striking
			 high-performance computing systems and networks and inserting
			 networking and information technology systems and capabilities;
			 and
				(2)in subparagraph (C), by striking
			 high-performance computing and inserting networking and
			 information technology.
				(h)Section
			 205Section 205(a) of such Act (15 U.S.C. 5525(a)) is amended by
			 striking computational and inserting networking and
			 information technology.
			(i)Section
			 206Section 206(a) of such
			 Act (15 U.S.C. 5526(a)) is amended by striking computational
			 research and inserting networking and information technology
			 research.
			(j)Section
			 208Section 208 of such Act (15 U.S.C. 5528) is amended—
				(1)in the section heading, by striking
			 High-Performance
			 Computing and inserting Networking and Information
			 Technology; and
				(2)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking High-performance computing and associated and
			 inserting Networking and information;
					(B)in paragraph (2),
			 by striking high-performance computing and inserting
			 networking and information technologies;
					(C)in paragraph (4),
			 by striking high-performance computers and associated and
			 inserting networking and information; and
					(D)in paragraph (5),
			 by striking high-performance computing and associated and
			 inserting networking and information.
					
	
		
			Passed the House of
			 Representatives May 12, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
